Citation Nr: 1542799	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-03 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the thoracic spine.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1972 to March 1996.  

Shortly following separation from service, the Veteran filed a claim for entitlement to service connection for a disability of the "back/spine."  In a May 1996 rating decision, a Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for degenerative joint disease of the thoracic spine, and assigned a 10 percent disability rating. 

The matter of entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the thoracic spine comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO in Pittsburgh, Pennsylvania.  Jurisdiction subsequently transferred to the RO in Montgomery, Alabama.

A hearing was held on September 12, 2014, by means of video conferencing equipment with the appellant in Montgomery, Alabama, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the claim for further development in December 2014.  That development was completed, and the case was returned to the Board for appellate review.
The matter of entitlement to service connection for a low back disability was denied by the RO in Pittsburgh, Pennsylvania in January 2010.  In November 2010, the Veteran submitted a Notice of Disagreement indicating that he disagreed with the decision of which he was notified by letter dated February 1, 2010, the denial of service connection for a low back disability with associated neurological abnormalities.  The claims file contains a January 2012 Report of General Information documenting a telephone call where the RO intended to clarify the issue on appeal, noting that the Veteran's statement from November 2010 referred to disagreement with the denial of service connection for a low back disability while the representative's November 2010 statement refers to disagreement with the evaluation assigned for the thoracic spine condition.  The Veteran stated over the phone that the RO should "go with" the statement by his representative, appealing the evaluation assigned for the thoracolumbar spine.  On a subsequent claim form, received by VA in November 2014, the Veteran again listed "lower back condition" among the disabilities for which he was seeking service connection.  The Board notes that, except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and include specific information.  See 38 C.F.R. § 20.204 (2015).  

Although the January 2012 telephone call by the RO purported to seek to clarify what rating decision or decisions the Veteran was appealing, the Board notes that the Veteran's November 2010 statement clearly identified the letter notifying him of the denial of service connection for a low back disability, specifically stated an argument regarding his low back disability, and was in no way unclear as to the issue to which he was disagreeing.  Inasmuch as the Veteran's November 2010 statement qualifies as a Notice of Disagreement with the denial of service connection for a low back disability, and the Veteran's January 2012 statement, via telephone, represented an inadequate withdrawal of the appeal, the appeal of the January 2010 denial remained pending, and will be dealt with below.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A March 8, 2009 private treatment record, within one year of the Veteran's claim for an increased evaluation, recorded objective range of motion testing demonstrating active flexion of the thoracolumbar spine limited to 25 degrees.  

2.  During the pendency of the appeal, the Veteran's degenerative joint disease of the thoracic spine has not manifested in unfavorable ankylosis of the thoracolumbar spine, or additional functional loss due to due to flare-ups of pain, fatigability, incoordination, pain on movement, or weakness approximating a degree of impairment comparable to unfavorable ankylsosis of the thoracolumbar spine; there have been no neurological abnormalities that have been shown to be associated with the thoracic spine disability.


CONCLUSIONS OF LAW

1.  An evaluation of 40 percent, but no higher, for degenerative joint disease of the thoracic spine is warranted effective March 8, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400 (o)(2), 4.1, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for an evaluation in excess of 40 percent for service-connected degenerative joint disease of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With respect to the Veteran's increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Predecisional letters, sent in July and October 2009, stated that the Veteran must provide, or ask VA to obtain, evidence of worsening, explained how a disability rating would be determined by applying relevant diagnostic codes, and provided examples of the types of medical and lay evidence the Veteran must submit.  Thus, VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.   

The duty to assist the Veteran has also been satisfied for the issue adjudicated herein.  All available relevant evidence pertaining to the claim is in the claims file, including the Veteran's VA and private treatment records and lay statements from the Veteran and others.  The record also contains extensive medical treatment records from the Fox Army Community Hospital and private treatment records from Sports Med and other private facilities.  As the Board's December 2014 Remand directed that records from these facilities should be requested and associated with the file, the Board finds that there has been substantial compliance with the remand directive to procure such records.  The Veteran was also provided with the opportunity to present evidence and argument at a hearing before the Board.  Nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.

In addition, the Veteran has been afforded VA examinations with respect to his increased rating claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was most-recently provided with a VA examination of his thoracolumbar spine in March 2015.  The VA examiner recorded the Veteran's subjective complaints, reviewed the Veteran's treatment records, and personally examined the Veteran.  The examiner took range of motion measurements using a goniometer and documented range of motion after three repetitions of use.  The examiner further discussed the disability's impact on the Veteran's usual daily activities, including employment, and described the frequency, duration, and effect of flare-ups.  As the examiner provided the medical information necessary to address the rating criteria at issue, and commented on the functional effect of the disability, the Board finds this examination adequate for adjudicatory purposes.  

Although the March 2015 examination report did not record the specific degree at which objective evidence of painful motion first manifested during range of motion testing, as requested in the remand directives, the Board does not find that this omission poses an impediment to well-informed adjudication at this time.  Specifically, the Veteran's currently-assigned 40 percent evaluation for the thoracic spine contemplates impairment of the thoracolumbar spine which limits flexion to 30 degrees or less or which results in ankylosis of the entire thoracolumbar spine.  Even assuming that the Veteran had pain throughout the entirety of forward flexion of the thoracolumbar spine, this would, at worst, demonstrate that the Veteran was essentially unable to engage in forward flexion, which would be a result similar to the situation where the Veteran's thoracolumbar spine was ankylosed.  This would not, however, demonstrate that the Veteran's thoracolumbar spine was in a similar state as that contemplated by a rating for unfavorable ankylosis, which VA defines as fixture of the entire spinal portion in flexion or extension resulting in one or more of a list of resulting medical/functional effects, as opposed to fixation in a neutral position which is representative of favorable ankylosis for VA compensation purposes.  See 38 C.F.R. § 4.71a, Note (5) (2015).  Accordingly, the Board finds that that remanding the matter for additional examination to record such findings does not have a reasonable chance of benefitting the Veteran's claim, would only result in additional delay, and is therefore unnecessary.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

Neither the Veteran nor his representative has alleged that the Veteran's service-connected lumbar spine disability has increased in severity since the most recent VA examination.  Therefore, new VA examination is not required on this basis.  See 38 C.F.R. § 3.159 (2015); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Thus, there is adequate medical evidence of record to make a determination on this claim, and additional development by way of additional examinations would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that VA has fulfilled its duty to assist the Veteran with regard to the claim for an increased evaluation for his service-connected thoracic spine disability.

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Thoracic Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran was granted service connection for a degenerative joint disease of the thoracic spine in May 1996, and was assigned a 10 percent evaluation.  The Veteran filed a claim for an increased evaluation in June 2009, and in a September 2009 rating decision, the RO increased the evaluation to 40 percent, effective June 29, 2009.  The RO continued the 40 percent evaluation in the February 2010 rating decision.

The criteria for evaluating spine disorders were substantially revised prior to the filing of the current claim.  As the claim for an increased evaluation was received by VA after the September 26, 2003 effective date of the revision to the VA rating schedule establishing a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, only the revised criteria are for application for the present appeal.  See 68 Fed. Reg. 166, 51454-51458 (August 27, 2003).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, under Diagnostic Code 5243, a 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) specifies that for purposes of evaluation under this diagnostic code, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is assigned for unfavorable ankylosis of the entire spine.

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2015).  See also 38 C.F.R. § 4.71a, Plate V (2015).  Note (5) specifies that for VA compensation purposes, unfavorable ankylsosis is a condition in which the entire spine segment or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2015).  
Finally, Note (1) to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

IV.  Background and Analysis

The Veteran was granted service connection for degenerative joint disease, thoracic spine, in a May 1996 rating decision, and was assigned a 10 percent evaluation.  The Veteran submitted a claim for an increased disability rating in June 2009, stating that his medical condition had gotten worse since his retirement.  In a September 2009 rating decision, the RO granted an increased evaluation of 40 percent for degenerative joint disease of the thoracic spine, effective June 29, 2009, the date VA received the Veteran's claim.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected degenerative joint disease, thoracic spine does not warrant an evaluation in excess of 40 percent at any point during the appeal period.  The Board does find, however, that the thoracic spine disability warrants a 40 percent evaluation from March 8, 2009, an earlier effective date than that previously assigned.

The record contains a report of examination from the Sahmyook Medical Center in Seoul Korea from March 8, 2009.  The medical history notes lower back pain with radiating pain on both thighs posteriorly.  Range of motion testing demonstrated active flexion of the thoracolumbar spine limited to 25 degrees.  Although the results of diagnostic testing around that time, including x-rays and C-T scans, pertain to the lumbar spine only, the Board notes that contemporaneous records document that the Veteran continued to suffer from a thoracic spine disability, for which he had previously been granted service connection.  Resolving all reasonable doubt in favor of the Veteran, for rating purposes only, the Board will attribute the entirety of the impaired range of motion of the thoracolumbar spine to the service-connected thoracic disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing that when it is not possible to separate the effects of a service-connected condition and a non-service-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the veteran's favor, and that all signs and symptoms be attributed to the service-connected condition).  Additionally, as the March 8, 2009 private treatment record documents an increase in disability within one year prior to the Veteran's June 29, 2009 claim, the Board finds that a 40 percent disability rating is warranted from March 8, 2009.  See 38 C.F.R. § 3.400 (o)(2).

The Veteran was provided with a VA medical opinion in November 2009 with regard to a claim for entitlement to service connection for a lumbar spine disability.  The report included the results of August 2009 range of motion testing of the thoracolumbar spine demonstrating active flexion from 0-25 degrees and passive flexion from 0-30 degrees.  X-ray of the thoracic spine revealed scoliosis and the report states that arthritis was noted in the thoracic spine from T5-T9.  

An October 2009 outpatient record from the 121st General Hospital Clinic documents the Veteran's report of back pain for three weeks, with feeling "tingly-like" pain in his upper back.  The Veteran stated that the pain affected his sleep duration and that the pain is worse when standing, walking and laying down, and additionally, that cold weather makes it significantly worse, with exercise and stretching giving him some temporary relief.

A memorandum from a medical professional, dated December 2009, states that the Veteran had been evaluated and treated for back pain at the Camp Carroll Troop Medical Clinic on several occasions since February 2007.  He stated an opinion that after reviewing previous medical records, it would be plausible to assume that much of the Veteran's back pain and disability could be attributed to a compression fracture and resulting arthritis in the T7 area of his spine.

A November 2010 chest CT scan report states that height loss was demonstrated in the vertebral body at T7 and that the T7 vertebral body is wedge shaped.  The report further stated that there appeared to be partial fusion of the disc spaces at T6-T7 and T7-T8, with generalized osteopenia and ossification of the paraspinal ligaments.

A July 2011 Fox Medical Center treatment record documents the Veteran's complaint of upper back pain, and physical findings of muscle tightness at the left upper back medial to scapula.  In March 2012 the Veteran submitted a statement that the pain in his back continued to increase and worsen and affect his sleep at night, waking him up from pain radiating into his legs.  He also stated that he was beginning to have problems at work sitting at his desk and could not walk far or stand for more than five minutes without painful stress in his lower and upper back.

An August 2014 private treatment record from SportsMed includes lumbago, brachial neuritis/radiculitis, and "UNS thoracic/lumb neuritis/rad" among the problem list.  Also in August 2014, the Veteran's spouse submitted a statement asserting that the Veteran's back problems result in muscle spasms, difficulty walking, particularly on inclines or up steep stairs/slopes, and erection problems.  She also stated that his range of motion has greatly decreased and he has difficulty bending down to tie his shoes.

The Veteran presented testimony at a Board hearing in September 2014.  He reported problems with walking, bending and stooping, and noted that his range of motion was becoming more limited.  He described trouble walking on inclines and stated that his back hurts if he stands up for a period of time.  He stated that the pain is now going up into his neck, and that he has agonizing pain if he sits in the morning.  He further described tingling in his legs, problems with erectile dysfunction for several years off and on, and occasional leg spasms.  With respect to his occupation, he noted that his back pain limits him regarding what he is able to do, and indicated that he has to rely on people to help him.  He also stated that he has taken sick leave to compensate for his back hurting, and estimated that, in total, he has had more than six weeks on bedrest due to exacerbating episodes.  The Veteran further testified that his back pain has limited his ability to do things which he enjoys, including going out to eat with his wife and fishing.

Pursuant to the Board's December 2014 remand directives, the Veteran was provided with a VA examination in March 2015, to assess the current severity and manifestations of his service-connected thoracic disability.  The examiner personally examined the Veteran and reviewed the electronic claims file.  The examination report documents that the Veteran has thoracic spine degenerative disc disease with levo- and dextroscoliosis and T7 wedge deformity, as well as lumbar spine degenerative disc disease, both diagnosed in 1992.  The Veteran reported usual symptoms of constant "severe" back pain along with intermittent stiffness and spasms.  He stated that he must sleep on his side, can stand for approximately 15 minutes prior to sitting, and can walk approximately 30-40 yards before onset of throbbing pain.  The Veteran described flare-ups as "severe throbbing" pain that occurs with standing and which radiates to the buttocks.  These were described as severe, occurring daily, and lasting for 10 minute intervals intermittently throughout the day. The Veteran also reported treatment with Celebrex, hydrocodone, and Flexeril, and stated that he uses a cane intermittently throughout the day.  Regarding his occupation, the Veteran stated that he works full-time as a maintenance management specialist, engaging mostly in desk work, with others assisting if he has to do anything more physical/strenuous.  He reported 2-3 weeks of lost time over the past 12 months for his back condition and/or from taking pain medication, mostly for his back.  

On physical examination at the Mach 2015 VA examination, range of motion testing of the thoracolumbar spine demonstrated forward flexion from 0-50 degrees, extension from 0-15 degrees, and bilateral flexion and rotation form 0-15 degrees.  The examiner noted that there was pain on movement, but stated that this did not result in or cause functional loss.  Repetitive use testing was performed without additional loss of range of motion after three repetitions.  There was no evidence of pain on weightbearing or localized tenderness or pain on palpation of the joints and/or soft tissue of the thoracolumbar spine.  Muscle strength testing, deep tendon reflex testing, and sensory examination were normal throughout.  Imaging demonstrated arthritis, but no thoracic vertebral fracture with loss of 50 percent or more of height.  The radiological report included an impression of slight dextroscoliosis involving the lower thoracic and lumbar spine, with multilevel discogenic degenerative changes seen with marginal osteophytes and vascular calcifications noted.  Moderate facet arthropathy was seen more so in the lower lumbar spine.  The vertebral body heights were preserved, with no spondylolisthesis evident.  Finally, the examiner stated that there was no ankylosis of the thoracolumbar spine.

The March 2015 VA examiner concluded that the thoracolumbar condition impacts the Veteran's ability to work in that it impacts heavy physical labor but does not preclude light physical or sedentary work.  Finally, although the examiner checked boxes indicating that the Veteran did not have radicular pain or other neurological anomalies, the remarks section includes the examiner's opinion that the Veteran's previous neurological symptoms were likely attributable to the lumbar spine, to include pain radiating downwards from the back.

As noted above, under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent disability evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine and  a 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  While the Veteran and his spouse have described daily flare-ups of pain which limit his ability to forward flex and stand or walk for extended periods, there is no evidence of record which shows that the Veteran's thoracic disability manifested in unfavorable ankylosis of the thoracolumbar spine.  The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, but finds that the Veteran has not suffered from additional functional loss due to due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness approximating a degree of impairment comparable to unfavorable ankylsosis of the thoracolumbar spine.  In coming to this conclusion, the Board notes that a rating based on unfavorable ankylsosis involves a finding of fixture of the entire relevant spinal portion in flexion or extension resulting in one or more of a list of resulting medical/functional effects (such as difficulty walking due to limited line of vision or restricted breathing due to chest compression), as opposed to fixation in a neutral position.  Even when taking all of the Veteran's statements regarding the effect of flare-ups at face value, his described symptoms during flare-ups require bedrest and limited movement, but do not fix his thoracolumbar spine in an unfavorable position.

The Board also finds that the weight of the evidence is against a finding that separate evaluations are warranted for neurological disabilities associated with the Veteran's service-connected thoracic spine condition.  Other than the records noted above, a vast majority of the treatment records during the appeal period document the Veteran's complaints of low back pain, and include diagnoses related to either lumbar or cervical spine disabilities, as opposed to ones related to the thoracic spine.  As example, Fox Medical Center treatment records from June 2010, August 2010, March 2011, and July 2011 document chronic low back pain with radicular symptoms, and diagnoses of lumbar spondylosis, erectile dysfunction, and lumbar radiculopathy.  None of the competent medical evidence of record specifically links the Veteran's neurologic abnormalities with his thoracic spine condition, and the closest to this was an August 2014 Sports Med record that includes an impression of lumbago and "UNS" thoracic/lumbar neuritis/radiculopathy.  Given that the Veteran largely described pain radiating into his buttock and down his leg from his low back, and the numerous treatment records diagnosing lumbar radiculopathy, the Board finds that a preponderance of the evidence demonstrates that the Veteran's neurological abnormalities are not caused by his thoracic disability.  Although the Veteran is competent to describe his subjectively-experienced symptoms, such as erectile dysfunction and radiating pain, he lacks the competency to be able to ascertain the medical cause of such symptoms, as this involves complex medical principles and considerations which are not within the competence of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board has further considered whether an additional or higher evaluation is warranted under other relevant diagnostic codes, to include diagnostic code 5243 for intervertebral disc syndrome.  Although the Veteran testified at the September 2014 Board hearing that exacerbating episodes resulted in more than six weeks of bedrest during the preceding 12 months, he reported to the March 2015 VA examiner that he had missed 2-3 weeks from his work due to back pain.  Additionally, the Veteran has not asserted and there is no evidence of record otherwise indicating that the Veteran has required bed rest prescribed by a physician.  Therefore, the Board finds that the weight of the evidence is against a finding that the Veteran's thoracic spine disability warrants a rating in excess of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In reaching these conclusions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the thoracic disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the thoracic spine are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The evidence demonstrates that from March 2009, the Veteran has had significantly limited range of motion of the thoracolumbar spine, with pain made worse with extended standing or walking.  Additionally, although the Veteran described flares of back pain, he did not provide a description of additional functional impairment, in terms of additional limitation in range of motion of the thoracolumbar spine resulting from such flare-ups, beyond limiting his ability to stand or walk for extended periods.  Regardless, the Veteran's functional limitations have been considered under the holding in DeLuca in considering the appropriate schedular evaluation, but the Board has found that any additional functional limitation caused by the Veteran's flare-ups of pain, painful motion, and fatigability.  The Board finds that these symptoms and outcomes are neither exceptional nor unusual for degenerative joint disease of the thoracic spine, and that the Veteran's impairments are sufficiently contemplated by the rating criteria for impairment of the thoracolumbar spine resulting in forward flexion limited to less than 30 degrees or favorable ankylosis of the thoracolumbar spine.  The Veteran has also described missing time from work due to back pain, variously described as between 2 and 6 weeks during the last 12 month period, but the Board notes that the Veteran's 40 percent schedular evaluation contemplates considerable time lost from work; therefore, such outcome is not found to be outside-the-norm for such disability.  As discussed above, there are higher ratings available under the applicable diagnostic codes, but the Veteran's particular disability is not productive of such manifestations.   As such, it cannot be said that the available schedular evaluations for the Veteran's thoracic spine are inadequate. 

The Board also notes that the Veteran has been granted service connection for hypertension, bilateral hearing loss, and tinnitus.  Under Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for extraschedular evaluation for the Veteran's service-connected degenerative joint disease, thoracic spine, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).
Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, while the Veteran has stated that his thoracic spine disability limits his occupational activities with regard to his ability to engage in physical work, the Board notes that the Veteran is currently employed and has previously stated that his position largely involves desk work.  Additionally, although the Veteran testified at the Board hearing that his supervisor makes concessions for him because they understand his disability, the Veteran has not indicated that this is to such a degree that it would correlate to employment in a protected environment.  In any case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected thoracic spine disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with his claim for entitlement to an increased evaluation for degenerative joint disease of the thoracic spine.

In conclusion, the Board finds that the Veteran's service-connected degenerative joint disease, thoracic spine does not result in manifestations that approximate the criteria for an evaluation in excess of 40 percent, i.e. unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, under the General Rating Formula for Disabilities or Injuries of the Spine.  As the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 40 percent, there is no reasonable doubt to be resolved, and therefore, the claim must be denied to that extent.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  However, as the evidence demonstrates that the criteria for a 40 percent evaluation were met as of March 8, 2009, within one year of VA's receipt of the Veteran's claim, an earlier effective date for the award is warranted.  See 38 C.F.R. § 3.400 (o)(2).



ORDER

Entitlement to a 40 percent evaluation for service-connected degenerative joint disease of the thoracic spine, but no higher, is granted from March 8, 2009, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Reason for Remand:  To provide the Veteran with a Statement of the Case.

In a January 2010 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a low back disability to include a neurological disorder of the bilateral lower extremities.  The Veteran submitted a statement in November 2010, disagreeing with the January 2010 decision and stating that he is convinced that this lower back disability is a direct result of this degenerative joint disease of the thoracic spine.  This statement represents a timely-submitted Notice of Disagreement (NOD).  No Statement of the Case (SOC) has yet been issued for this appeal.  

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal of the issue of entitlement to service connection for a low back/lumbar spine disability has not yet been taken, the issue must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the claim is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After conducting any additional development deemed necessary, readjudicate the claim for entitlement to service connection for a low back/lumbar spine disability, and issue a Statement of the Case addressing the issue.  The Veteran should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to the issue if the benefits remain denied.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


